Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00806-CV

      PROVIDENCE HOSPITAL OF NORTH HOUSTON, LLC D/B/A
               PROVIDENCE HOSPITAL, Appellant

                                        V.

                       CITALI RODRIGUEZ, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-21637


                 MEMORANDUM                      OPINION

      This is an interlocutory appeal from an order signed August 20, 2018. On
January 28, 2019, appellant filed an agreed motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant